Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as non-limiting examples, the “computer system” provided for in claim 1, the “sterile sampling vessel” provided for in claims 1-4, the “carbon dioxide sensor” provided for in claim 2, and all other claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference characters “i),” “ii),” “iii),” and “iv)” are used in the description of Figure 1, however, Figure 1 contains no such reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is found: 
In claim 1, which uses the nonce term “gas phase analysis methodology.” This term is then modified by the functional language “to generate an analysis result” without modification by sufficient structure, material or acts for performing the claimed function.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Please note that for the purposes of this examination the nonce term “gas phase analysis methodology” is considered to be defined in the present disclosure in Paragraph [0012] as a, “gas chromatography chromatogram,” in Paragraph [0019] as “mass spectrometry, or gas chromatography-mass spectrometry,” and in claim 6 as “selected from the group consisting of gas chromatography, mass spectrometry, and gas chromatography- mass spectrometry.” Therefore, for the purposes of this examination, the nonce term “gas phase analysis methodology” will be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term “commercially available” in claim 3 is a subjective term which renders the claim indefinite. The term “commercially available” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is because it is unclear as to what degree of commercial availability would satisfy the limitation of this claim. Specifically, it is unclear as to whether this limitation requires availability on consumer markets or if other more limited markets would satisfy this limitation. Similarly, even if the degree of commercial availability were ascertainable from the disclosure, it is unclear whether commercially available subcomponents assembled into a breath sampler would satisfy this limitation. For at least these reasons claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dadamio, J., et al. (2012). Breath biomarkers of liver cirrhosis. Journal of chromatography. B, Analytical technologies in the biomedical and life sciences, 905, 17–22 (hereinafter, “Dadamio”) in view of Mochalski, P., et al. (2019). Non-contact breath sampling for sensor-based breath analysis. Journal of breath research, 13 3,036001 (hereinafter, “Mochalski”) and Alkhouri N, et al. Analysis of breath volatile organic compounds as a noninvasive tool to diagnose nonalcoholic fatty liver disease in children. European Journal of Gastroenterology & Hepatology. 2014 Jan; 26(1):82-87 (hereinafter, “Alkhouri”).
	Regarding claim 1, Dadamio discloses a method comprising: collecting a breath sample from a patient in a ... sampling vessel (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (providing that, "breath sample collection was done using a commercial device")); analyzing the breath sample using at least one gas phase analysis methodology to generate an analysis result (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (clarifying that the, "[a]nalysis of samples was performed by … gas chromatography")); and using a computer system: resolving a fingerprint pattern from the analysis result (See Dadamio: Pg. 18, Sect. 2.4. Statistical analysis (stating that the, "analyses were performed using R for Windows"), Pg. 18, Sect. 3. Results, Paras. 1-3 (providing that a, "total of 891 compounds were detected at least once in the breath of the volunteers ... [ultimately] 28 compounds showed a significant difference in alveolar air from healthy volunteers and patients with cirrhosis"), Pg. 18, Sect. 3. Results, Para. 4 (clarifying that, "to identify the compounds that discriminate best between healthy volunteers and patients with cirrhosis ... a training set ... and a prediction set ... [were used] to test the model"), and Pg. 20, Left Col., Para. 2 (stating that, "using linear discriminant analysis the 881 compounds under analysis were restricted to 20 compounds which were able to, in models of 8 independent compounds; discriminate well between the two groups")); and determining a patient status related to a ... liver disease for the patient based on the fingerprint pattern (See Dadamio: Pg. 20, Left Col., Para. 2 (stating that, "using linear discriminant analysis the 881 compounds under analysis were restricted to 20 compounds which were able to, in models of 8 independent compounds; discriminate well between the two groups") and Pg. 20, Left Col., Para. 4 (clarifying that, "considering the initial data set (healthy volunteers and patients with cirrhosis), the sensitivity and specificity of the models varied between 82% and 88%, and 96% and 100%, respectively. The positive and negative predicted values (PPV, NPV) varied between 93% and 100%, and 88% and 92%, respectively")), and therefore substantially what is described by claim 1.
However, Dadamio fails to disclose wherein the sampling vessel is sterile … and wherein determining a patient status is related to a fatty liver disease.
Nevertheless, Mochalski teaches a method comprising: collecting a breath sample from a patient in a sterile sampling vessel (See Mochalski: Pg. 2, Left Col., Para. 3 (discussing the well-understood practice that, "breath samplers have to be periodically cleaned and sterilized")). Furthermore, Alkhouri teaches determining a patient status related to a fatty liver disease for the patient based on the fingerprint pattern (See Alkhouri: Page 84, Left Col., Sect. Results, Predicting the presence of nonalcoholic fatty liver diseases using unique metabolomic breathprint, Para. 1 (providing that, "comparison of the SIFT-MS results of patients with NAFLD [Nonalcoholic Fatty Liver Disease] with those with normal liver on US revealed differences in concentration of more than 15 compounds. Stepwise variable selection was performed using the MS ion peak data. Four ion peaks were used to classify patients of a 42-patient training set into those with NAFLD and those without fatty liver")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 1. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 2, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the sterile sampling vessel contains a carbon dioxide sensor (See Mochalski: Pg. 2, Left Col., Para. 3 (discussing the well-understood practice that, "breath samplers have to be periodically cleaned and sterilized") and Pg. 2, Left Col. Para. 3 (clarifying that breath samplers commonly have, "CO2 sensors")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 2. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 3, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the sterile (See Mochalski: Pg. 2, Left Col., Para. 3 (discussing the well-understood practice that, "breath samplers have to be periodically cleaned and sterilized")) sampling vessel is a commercially available breath sampler (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (providing that, "breath sample collection was done using a commercial device")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 3. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 4, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the sterile (See Mochalski: Pg. 2, Left Col., Para. 3 (discussing the well-understood practice that, "breath samplers have to be periodically cleaned and sterilized")) sampling vessel includes an absorbent material selected from the group consisting of solid-state adsorbent and thin film adsorbent media (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (stating that the, "[a]lveolar air was transferred immediately from the sampler to a sorbent tube containing 200 mg TenaxTA and 200 mg Unicarb (carbonized molecular sieve) (Markes International Limited) to capture all VOCs present in a sample. Analysis of samples was performed by combining thermal desorption (Unity®, Markes International Limited) with gas chromatography (capillary column, HP5MS, 30 m × 0.25 mm × 0.25 μm film thicknesses, HP6890N Agilent Technologies, Diegem, Belgium). Identification of VOC’s occurred in a mass spectrometer (HP5973, Agilent Technologies)")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 4. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 5, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 4 (See above discussion), further comprising using thermal desorption techniques to release the breath sample from the absorbent material (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (stating that the, "[a]lveolar air was transferred immediately from the sampler to a sorbent tube containing 200 mg TenaxTA and 200 mg Unicarb (carbonized molecular sieve) (Markes International Limited) to capture all VOCs present in a sample. Analysis of samples was performed by combining thermal desorption (Unity®, Markes International Limited) with gas chromatography (capillary column, HP5MS, 30 m × 0.25 mm × 0.25 μm film thicknesses, HP6890N Agilent Technologies, Diegem, Belgium). Identification of VOC’s occurred in a mass spectrometer (HP5973, Agilent Technologies)")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 5. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 6, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the at least one gas phase analysis methodology is selected from the group consisting of gas chromatography, mass spectrometry, and gas chromatography- mass spectrometry (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (stating that the, "[a]lveolar air was transferred immediately from the sampler to a sorbent tube containing 200 mg TenaxTA and 200 mg Unicarb (carbonized molecular sieve) (Markes International Limited) to capture all VOCs present in a sample. Analysis of samples was performed by combining thermal desorption (Unity®, Markes International Limited) with gas chromatography (capillary column, HP5MS, 30 m × 0.25 mm × 0.25 μm film thicknesses, HP6890N Agilent Technologies, Diegem, Belgium). Identification of VOC’s occurred in a mass spectrometer (HP5973, Agilent Technologies)")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 6. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 7, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the fingerprint pattern is a chromatographic pattern (See Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (stating that the, "[a]lveolar air was transferred immediately from the sampler to a sorbent tube containing 200 mg TenaxTA and 200 mg Unicarb (carbonized molecular sieve) (Markes International Limited) to capture all VOCs present in a sample. Analysis of samples was performed by combining thermal desorption (Unity®, Markes International Limited) with gas chromatography (capillary column, HP5MS, 30 m × 0.25 mm × 0.25 μm film thicknesses, HP6890N Agilent Technologies, Diegem, Belgium). Identification of VOC’s occurred in a mass spectrometer (HP5973, Agilent Technologies)"), Pg. 20, Left Col., Para. 2 (stating that, "using linear discriminant analysis the 881 compounds under analysis were restricted to 20 compounds which were able to, in models of 8 independent compounds; discriminate well between the two groups"), and Pg. 20, Left Col., Para. 4 (clarifying that, "considering the initial data set (healthy volunteers and patients with cirrhosis), the sensitivity and specificity of the models varied between 82% and 88%, and 96% and 100%, respectively. The positive and negative predicted values (PPV, NPV) varied between 93% and 100%, and 88% and 92%, respectively")) specific to a particular fatty liver disease (See Alkhouri: Pg. 83, Left Col., Para. 2 (clarifying that the study investigated the, "feasibility of breath testing using selective ion flow tube mass spectrometry (SIFT-MS)") and Page 84, Left Col., Sect. Results, Predicting the presence of nonalcoholic fatty liver diseases using unique metabolomic breathprint, Para. 1 (providing that, "comparison of the SIFT-MS results of patients with NAFLD [Nonalcoholic Fatty Liver Disease] with those with normal liver on US revealed differences in concentration of more than 15 compounds. Stepwise variable selection was performed using the MS ion peak data. Four ion peaks were used to classify patients of a 42-patient training set into those with NAFLD and those without fatty liver")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 7. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 8, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the fingerprint pattern is a spectrographic pattern specific to a particular fatty liver disease (See Alkhouri: Pg. 83, Left Col., Para. 2 (clarifying that the study investigated the, "feasibility of breath testing using selective ion flow tube mass spectrometry (SIFT-MS)") and Page 84, Left Col., Sect. Results, Predicting the presence of nonalcoholic fatty liver diseases using unique metabolomic breathprint, Para. 1 (providing that, "comparison of the SIFT-MS results of patients with NAFLD [Nonalcoholic Fatty Liver Disease] with those with normal liver on US revealed differences in concentration of more than 15 compounds. Stepwise variable selection was performed using the MS ion peak data. Four ion peaks were used to classify patients of a 42-patient training set into those with NAFLD and those without fatty liver"); see also Dadamio: Pg. 18, Sect. 2.2. Sample collection and VOC analysis (stating that the, "[a]lveolar air was transferred immediately from the sampler to a sorbent tube containing 200 mg TenaxTA and 200 mg Unicarb (carbonized molecular sieve) (Markes International Limited) to capture all VOCs present in a sample. Analysis of samples was performed by combining thermal desorption (Unity®, Markes International Limited) with gas chromatography (capillary column, HP5MS, 30 m × 0.25 mm × 0.25 μm film thicknesses, HP6890N Agilent Technologies, Diegem, Belgium). Identification of VOC’s occurred in a mass spectrometer (HP5973, Agilent Technologies)"), Pg. 20, Left Col., Para. 2 (stating that, "using linear discriminant analysis the 881 compounds under analysis were restricted to 20 compounds which were able to, in models of 8 independent compounds; discriminate well between the two groups"), and Pg. 20, Left Col., Para. 4 (clarifying that, "considering the initial data set (healthy volunteers and patients with cirrhosis), the sensitivity and specificity of the models varied between 82% and 88%, and 96% and 100%, respectively. The positive and negative predicted values (PPV, NPV) varied between 93% and 100%, and 88% and 92%, respectively")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 8. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 9, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the fingerprint pattern contains at least one marker compound (See Dadamio: Pg. 18, Sect. 3. Results, Paras. 1-3 (providing that a, "total of 891 compounds were detected at least once in the breath of the volunteers ... [ultimately] 28 compounds showed a significant difference in alveolar air from healthy volunteers and patients with cirrhosis")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 9. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 10, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 9 (See above discussion), wherein the marker compound is a compound (See Dadamio: Pg. 18, Sect. 3. Results, Paras. 1-3 (providing that a, "total of 891 compounds were detected at least once in the breath of the volunteers ... [ultimately] 28 compounds showed a significant difference in alveolar air from healthy volunteers and patients with cirrhosis")) specific to a particular fatty liver disease (See Alkhouri: Pg. 84, Sect. Results, Predicting the presence of nonalcoholic fatty liver diseases using unique metabolomic breathprint, Para. 1 (providing that, "comparison of the SIFT-MS results of patients with NAFLD [Nonalcoholic Fatty Liver Disease] with those with normal liver on US revealed differences in concentration of more than 15 compounds. Stepwise variable selection was performed using the MS ion peak data. Four ion peaks were used to classify patients of a 42-patient training set into those with NAFLD and those without fatty liver")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 10. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 11, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the patient status is selected from the group consisting of inflammatory status, disease state, disease severity, disease progression, therapy efficacy, and changes in patient status over time (See Dadamio: Pg., 18, Sect. 3 Results, Para. 4 (clarifying that the study, "was used to identify the compounds that discriminate best between healthy volunteers and patients with cirrhosis")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 11. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 12, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 1 (See above discussion), wherein the fatty liver disease is selected from the group consisting of non-alcoholic fatty liver disease and alcoholic fatty liver disease (See Alkhouri: Pg. 84, Sect. Discussion, Para. 1 (clarifying that the, "main findings of this study include ... concentrations of different VOCs [Volatile Organic Compounds] were increased in NAFLD [Nonalcoholic Fatty Liver Disease] patients compared with those with normal livers on US ... breath testing is a promising noninvasive diagnostic tool to screen for NAFLD in overweight and obese children")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 12. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Regarding claim 13, Dadamio in view of Mochalski and Alkhouri teaches the method of claim 12 (See above discussion), wherein the non-alcoholic fatty liver disease is selected from the group consisting of non-alcoholic fatty liver and non-alcoholic steatohepatitis (See Alkhouri: Pg. 84, Sect. Discussion, Para. 1 (clarifying that the, "main findings of this study include ... concentrations of different VOCs [Volatile Organic Compounds] were increased in NAFLD [Nonalcoholic Fatty Liver Disease] patients compared with those with normal livers on US ... breath testing is a promising noninvasive diagnostic tool to screen for NAFLD in overweight and obese children")).
The teachings of Dadamio, the teachings of Mochalski, and the teachings of Alkhouri are considered to be analogous to the claimed invention because they are in the same field of analysis methods for the evaluation of breath volatile organic compounds (BVOC) within a breath sample to detect diseases within a patient. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Dadamio with the teachings of Mochalski and the teachings of Alkhouri to provide for what is described in claim 13. This is because Mochalski Page 2, Right Column, Paragraph 2 provides the motivation of using its disclosure in order to, "simplify the design of the analyzer and eliminate the use of disposable mouthpieces, while preserving high patient safety and comfort." Furthermore, because Alkhouri Page 83, Left Column, Paragraph 1 provides that it is, "extremely important to develop an easy and noninvasive tool to detect patients with fatty liver and hepatic injury."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793